                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Christopher R. Beaulieu,
a/k/a Crystal Beaulieu

      v.

John P. Aulis, Aaron M. Belanger,              Case No. 14-cv-280-SM
Edward P. Kirrane, Dominic M. Salce,
Michael Shepley, Paul Laflamme,
Kevin Washburn, Jason Whitney,
Scott Collier, and Rueben James Ruiter


                                 ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated May 6, 2019 for the reasons set forth therein.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).


                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge

Date: May 21, 2019

cc:   Christopher (Crystal) Beaulieu, pro se
      Laura E.B. Lombardi, Esq.
      Rueben James (Ruiter) Bushnell, pro se
